Citation Nr: 1811869	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected bilateral hearing loss disability, to include whether referral for consideration of an extraschedular rating is warranted.  


REPRESENTATION

Appellant represented by:	Kathryn Fernandez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for a bilateral hearing loss disability and assigned an initial 10 percent disability rating, effective from January 10, 2012.  The Veteran disagreed with the initial 10 percent disability rating assigned and this appeal ensued.  

In a March 2013 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, also effective from January 10, 2012.  The Veteran did not appeal that determination.  

In August 2017, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA audiology examination for compensation purposes in March 2012.  Based on the audiometric findings from that examination, service connection for bilateral hearing loss was granted and an initial 10 percent disability rating was assigned.  The Veteran believes that the audiometric testing was not accurate, and asserts that his hearing loss disability is more severe than the currently assigned 10 percent disability rating represents.  

Additionally, at his August 2017 Board hearing, the Veteran testified that his hearing loss has worsened since the March 2012 examination.  Hearing Transcript, p. 9.  

In light of the foregoing, the Board finds that another VA examination is necessary to decide the claim.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). 
Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  

The Veteran also testified that his hearing aids actually make his hearing worse because they amplify his tinnitus, and that he is better off without them.  Hearing Transcript, p. 12.  

Finally, the Veteran testified that he is concerned about his job because it requires him to talk to on his phone, but he cannot hear the person on the other end of the phone line unless there is absolutely no background noise, which is not always possible.  He testified that his bosses get aggravated with him because he has such difficulty hearing on the telephone, and this is a part of his job.  Hearing Transcript, pp. 13-15.  

In light of this testimony, the Board finds that the Veteran has raised the issue of entitlement to an extraschedular disability rating for the service-connected bilateral hearing loss.  As to such a claim for an extraschedular rating for hearing loss, referral of the claim for consideration of an extraschedular rating is in order.  Based on the Veteran's statements regarding the effect of background noise on his employment, the rating schedular for hearing loss may not adequately address or contemplate his disability picture because it relies solely on audiometric testing in a quiet environment and does not consider the effects of background noise  Therefore, the issue is remanded so that they RO may forward the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to address whether the assignment of an extraschedular rating for the Veteran's service-connected hearing loss is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2014 to present.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

3.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss disability, including, but not limited to, his employment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  Then, refer the claim of entitlement to an extraschedular rating for the service-connected bilateral hearing loss disability under 38 C.F.R. § 3.321 to the Director of Compensation Service, or the Under Secretary for Benefits, for a determination as to whether the Veteran's case represents such an exceptional disability picture to include marked interference with employment as to render impractical the application of the regular schedular standards.  

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




